Case: 19-60381     Document: 00515633979         Page: 1     Date Filed: 11/10/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 10, 2020
                                  No. 19-60381                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Osvaldo Do Nascimento Costa Santos,

                                                                         Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A087 254 580


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Osvaldo Do Nascimento Costa Santos, a native and citizen of Angola,
   petitioned for review of an order of the Board of Immigration Appeals (BIA)
   denying his motion seeking reconsideration of the BIA’s affirmance of an
   immigration judge’s order denying his motion to reopen.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60381      Document: 00515633979           Page: 2    Date Filed: 11/10/2020




                                     No. 19-60381


          Santos contends that the BIA abused its discretion in denying his
   motion for reconsideration. Specifically, he argues that, pursuant to Pereira
   v. Sessions, 138 S. Ct. 2105 (2018), only a proper notice to appear, which
   specifies the time and place of the removal hearing, can satisfy the written
   notice requirements of 8 U.S.C. § 1229(a) and 8 U.S.C. § 1229a(b)(5)(A) and
   commence removal proceedings. Santos asserts that the defect in the notice
   to appear could not be cured by a subsequent notice of hearing because he did
   not receive the notices. Given that Santos’s notice to appear did not contain
   the time and place of his removal hearing, he asserts that he did not receive a
   proper notice to appear and, thus, could not be ordered removed in absentia.
          This court has concluded that Pereira is limited to the context of the
   stop-time rule in cancellation of removal proceedings. See Mauricio-Benitez
   v. Sessions, 908 F.3d 144, 148 n.1 (5th Cir. 2018), cert. denied, 139 S. Ct. 2767
   (2019). Because the notice to appear issued to Santos detailed the nature of
   the proceedings, the legal basis for the proceedings, and the possibility of in
   absentia removal, it was not defective. See Pierre-Paul v. Barr, 930 F.3d 684,
   689-90 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27, 2020)
   (No. 19-779). Any alleged defect, moreover, would have been cured by the
   inclusion of the omitted details in the later-issued notices of hearing that were
   mailed to the address provided by Santos. See Pierre-Paul, 930 F.3d at 690-
   91; Gomez-Palacios v. Holder, 560 F.3d 354, 359 (5th Cir. 2009); Mauricio-
   Benitez, 908 F.3d at 148 & n.1. We reject the argument that Santos was
   relieved of his obligation to provide a change of address until the notice to
   appear was filed in the immigration court. See Hernandez-Castillo v. Sessions,
   875 F.3d 199, 205 (5th Cir. 2017); see also Fuentes-Pena v. Barr, 917 F.3d 827,
   830-31 (5th Cir. 2019); 8 C.F.R. § 1003.15(d)(2).
          Finally, Santos’s jurisdictional challenge is foreclosed by Pierre-Paul,
   in which we held that the time and place requirements in a notice to appear
   are not jurisdictional. 930 F.3d at 688-89, 690-93. Santos fails to show that



                                          2
Case: 19-60381      Document: 00515633979          Page: 3   Date Filed: 11/10/2020




                                    No. 19-60381


   the BIA committed legal error or abused its discretion in denying his motion
   for reconsideration based on Pereira. See Le v. Lynch, 819 F.3d 98, 104 (5th
   Cir. 2016); see also Gomez-Palacios, 560 F.3d at 358.
          The petition for review is DENIED.




                                          3